It is indeed a great pleasure to address this 
General Assembly on the International Day of Peace, 
in my capacity as Minister for Foreign Affairs and 
Cooperation. The Government of Spain calls for a 
vigorous United Nations system that can guarantee 
international peace and security in a world that is 
global, complex and full of uncertainty.  
 I should like to congratulate our President on her 
election as the first Arab woman to lead the 
Assembly — a task in which, I predict, she will have 
great success. She can count on the full commitment 
and cooperation of Spain. I also wish to express my 
gratitude and congratulations to Mr. Jan Eliasson, 
Minister for Foreign Affairs of Sweden and President 
of the General Assembly at its most recent session. His 
leadership and negotiating skills contributed to the 
adoption of far-reaching political agreements aimed at 
the implementation of the 2005 World Summit 
Outcome (resolution 60/1).  
 Understanding and cooperation among countries 
will clear up the unanswered questions of the twenty-
first century — a century characterized by 
globalization, which has spread throughout the world, 
pervading areas of daily life and causing 
transformations in the power of States and the system 
of international relations. 
 In their analysis of that complex and uncertain 
reality, political theoreticians sometimes turn to 
scientific knowledge, but its formulations fail to 
provide concrete measures to deal effectively with the 
political and institutional challenges of the twenty-first 
century. New times call for new politics that cannot be 
influenced in any way by fear, distrust or suspicion in 
the international community. The factors and events 
that shape today’s international relations must not 
distract or hold back the innovative spirit of political 
action. 
 Today, we know that technology alone does not 
lead to progress with regard to security and social and 
economic growth. Globalization has great individual 
and collective benefits. It is a mixture of contradictory 
trends — hope and despair, humanism and barbarity — 
in which we find serious imbalances that must be 
addressed with political courage and confidence. 
 This new era has not resolved old conflicts that 
are eroding international peace and security. The 
situation in the Middle East is the present-day version 
of a historical conflict that has challenged the 
international community. The adoption of Security 
Council resolution 1701 (2006) and the cessation of 
hostilities open the way for hope that the necessary 
conditions will be created for a lasting peace. We have 
already endured more than five decades of suffering 
and despair. We have already endured five decades of 
appealing in this forum for a definitive solution. We 
have endured five decades of the international 
community’s impotence. 
 From this rostrum, I call for a coalition for peace. 
This is not about rediscovering the Mediterranean; it is 
about commitment. We must say “yes” to the creation 
of a democratic, viable and peaceful Palestinian State 
that lives in peace and security with the State of Israel; 
“yes” to full support for President Mahmoud Abbas; 
“yes” to ending the violence and terror against Israel; 
“yes” to reactivating the Madrid Process, which began 
15 years ago; “yes” to a global peace that includes 
Syria and Lebanon; and, finally, “yes” to an end to this 
tragedy. 
 The only possible way to find a solution is 
political and diplomatic action, not military action. We 
must rebuild a dynamic of negotiation to permanently 
eradicate violence from this region, which is bleeding 
to death as a result of misunderstanding and pain. 
 
 
39 06-53005 
 
 My Government hopes that all actors involved in 
the region commit themselves to implementing 
resolution 1701 (2006) and to the tasks in southern 
Lebanon that have been entrusted to the United Nations 
Interim Force in Lebanon, in which Spanish troops are 
participating. We must give peace and dialogue another 
chance. 
 From the eastern Mediterranean, I now turn to the 
western Mediterranean. Spain pays particular attention 
to its neighbourly relations with the Maghreb, a region 
with regard to which we maintain an active and 
comprehensive policy that strengthens our friendship 
and cooperation. That is why we attach importance to 
the relaunching of the process of building a united 
Maghreb. 
 To accelerate the pace of that project, we will 
need to find a negotiated and effective solution to the 
conflict in Western Sahara, which has lasted for more 
than 30 years and urgently calls for an atmosphere 
conducive to breaking the current deadlock. The 
international community must create such an 
atmosphere to ensure a just and lasting political 
agreement that respects the principle of self-
determination, within the United Nations framework. 
 The will to engage in dialogue and compromise 
could clear up this old conflict, as was the case with 
Gibraltar. I am pleased to inform the Assembly that the 
Tripartite Forum of Dialogue on Gibraltar, which met 
last Monday in Cordoba, has already adopted its first 
agreements, which reflect the spirit of the relevant 
United Nations resolutions. Those agreements in no 
way mean that my Government renounces its 
sovereignty over Gibraltar. 
 Relations with Ibero-America are a constant 
priority of the Government of Spain in its foreign 
policy. We are committed to promoting the cohesion, 
growth and visibility of the Ibero-American 
community, with which we maintain historic ties and 
share new strategies and objectives. The Ibero-
American Secretariat, which is participating here for 
the first time as an observer, strengthens our 
community through dialogue and coordination. The 
forthcoming summit to be held in Uruguay will assess 
ongoing activities and propose measures to begin anew 
the social, economic, cultural and political progress 
demanded by the civil societies of the Ibero-American 
community. 
 The President returned to the Chair. 
 Cooperation and understanding also guide our 
trans-Atlantic relations and, in a very special way, our 
relations with the United States. In a constructive 
spirit, we discuss concerns and long-term projects that 
strengthen the international community. 
 As multilateral actors, we know that many of our 
difficulties and problems will not be resolved through 
voluntarism or national action. Our action must be on a 
global scale if we are to effectively address them in all 
their complexity — particularly the new challenges 
facing the international community that hinder the 
promotion of a more just and equitable globalization.  
 A sense of political responsibility leads us to 
resolve urgent global problems such as security and 
terrorism, to fight hunger and poverty and to manage 
migratory flows. Through the coordination of the 
United Nations, the world must promote the causes of 
sustainable development, security and human rights. 
We cannot have security without development, there 
can be no development without security, and we will 
not attain those objectives if human rights are not 
respected. 
 We cannot accept terrorism, regardless of its 
origin. Our acceptance would transform it into terror 
and would unleash a spiral of fear in which freedoms 
would suffer. We must not let down our guard against 
terrorism; neither must we let down our guard against 
the erosion of freedoms. The Government of Spain 
welcomes the adoption of the Global Counter-
Terrorism Strategy, which does not overlook victims 
and their families. 
 Situations of extreme poverty and humanitarian 
catastrophes are inconceivable at the beginning of the 
twenty-first century. We must deepen our sincere 
commitment to the Millennium Development Goals 
and to the fight against hunger and poverty in order to 
alleviate the uncertainty, hardship and despair that 
affect millions of citizens throughout the world.  
 The traditional areas of Spanish action have been 
broadened and reinforced through the progressive 
consolidation of an advanced cooperation policy. Spain 
has increased the quality and quantity of its Official 
Development Assistance (ODA), which will reach 0.5 
per cent of our gross domestic product (GDP) in 2008. 
Spain’s contribution to international organizations and 
trust funds has increased this year by more than 400 
per cent. 
  
 
06-53005 40 
 
 Spain’s development aid has been expanded in 
the Mediterranean countries and the African continent, 
where planning has played an important role. The plan 
for Africa has required a major effort of cooperation 
and commitment to deal with dramatic situations of 
poverty and sickness, which jeopardize the well-being 
of African societies. 
 Future programs, such as the one proposed by 
President Wade of Senegal, merit all our consideration 
and support. Poverty has brought us a new global 
challenge, namely, the management of migration flows, 
since hunger and need know no borders. Inequalities in 
the distribution of wealth, unemployment, the lack of 
future prospects, political instability, inadequate 
respect for human rights and intolerable life conditions 
push more than 200 million people in the whole world 
to migrate. The demographic impacts of these flows are 
perceived not just in countries of origin, but also those 
of transit and destination. Therefore, immigration is 
one of the greatest challenges of the twenty-first 
century and Spain is on the frontline. We must confront 
it in all its aspects, both internal and external, with 
measures for development assistance and border 
controls. 
 Migrations, exchanges and communications 
technologies have given birth to a multicultural society 
that is not without tensions. This emerging reality 
stimulates the appearance of challenges that demand a 
critical analysis in order to build solid bridges between 
East and West. 
 The initiative of the Alliance of Civilizations, 
sponsored by Spain and Turkey, belongs today to the 
international community and the United Nations and 
seeks to provide answers to these challenges. The 
management of cultural relations can only be achieved 
from the perspective of security, education, promotion 
of culture and interreligious dialogue. This respect 
amongst the different cultures and creeds must 
encourage the reduction of frictions that could inspire 
violence and terror. The cartoon crisis and the effects 
and wrong interpretations of the words of His Holiness 
the Pope urgently demand the implementation of the 
Alliance of Civilizations. 
 The twenty-first century will be the time when we 
are called upon to resolve old conflicts and confront 
new global challenges effectively. For that, a reform is 
needed in the United Nations. The Government of 
Spain is satisfied with the reform process in the areas 
of peace and security, development and human rights. 
The Peacebuilding Commission, the Human Rights 
Council, the United Nations Democracy Fund, the 
Global Strategy against Terrorism and the Central 
Emergency Relief Fund are new instruments that have 
a bearing on the challenges facing the international 
community. 
 Allow me to conclude with a few verses of the 
universal Spanish poet Federico Garcia Lorca, from his 
book “Poet in New York”,  
 “If hope is extinguished and the Babel of 
incomprehension begins, what torch will light the 
paths of the Earth?” 
Let us not give up the dream of peace. Let us work 
together to achieve it. 